Motion Granted; Judgment Set Aside, Case Remanded, Appeal Dismissed and
Memorandum Opinion filed October 22, 2020.




                                       In The

                       Fourteenth Court of Appeals

                               NO. 14-20-00448-CV


           EISENHAUER ROAD FLEA MARKET, INC., Appellant

                                         V.

         MORGAN ELITE SPECIALIST SERVICES, LLC, Appellee

                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 18-DCV-254170


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed March 23, 2020. On October 1,
2020, the parties filed a joint motion to set aside the trial court’s judgment without
regard to the merits, remand the case to the trial court for rendition of a judgment
in accordance with the parties’ agreement, and dismiss this appeal. See Tex. R.
App. P. 42.1(a)(2)(B). The motion is granted.

      Accordingly, the trial court’s judgment is set aside without regard to the
merits and the case remanded to the trial court for rendition of a judgment in
accordance with the parties’ agreement. The appeal is dismissed.

      Appellee’s motion to extend time to file a reply brief is moot.



                                     PER CURIAM


Panel consists of Justices Christopher, Jewell, and Zimmerer.




                                         2